           Case 1:18-sw-00659-IDD Document 1 Filed 11/01/18 Page 1 of 15 PageID# 1
AO 106(Rev. 04/10) Application for a Search Warrant


                                                                                                             P                             n\
                                      United States District Court b                                                              ]UU
                                                                     for the                                             mi    9 2018
                                                         Eastern District of Virginia
                                                                                                                                           zJ
                                                                                                               CLERK. U.S. DISTRICT COURT
                                                                                                                    ALEXANDRIA. VIRGINIA
              In the Matter ofthe Search of                             \
         (Briefly describe the property to be searched
          or identify the person by name and address)                              Case No. 1:18-sw-659
        Two Cell Phones and SIM Cards located at
              1800 N. Kent street, Arlington VA


                                            APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
                                     an3'K'SIM cards contained therein, secured at the office at Diplomatic Security Service's
  Office of Special Investigations, 1800 N. Kent street, Arlington VA, as described in Attachment A.
located in the              Eastern               District of               Virginia               there is now concealed (identify the
person or describe the property to be seized)'.
 See attachment B incorporated herein and included as part fo the Affidavit in Support of this Application for a Search
  Warrant


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more)'.
                 afevidence ofa crime;
                 □ contraband, fruits of crime, or other items illegally possessed;
                 □ property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:

              Code Section                                                         Offense Description
        18 use 1111                                Murder
        18 use 7(9)                                Special Maritime and Territorial Jurisdiction


          The application is based on these facts:
        See attached Affidavit



           sf Continued on the attached sheet.
           □ Delayed notice of        days (give exact ending date if more than 30 days:                                  ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth oivtl
                                                                        fthe attached sheet.




                                                                                                     leant s signature

                                                                                       Kenneth K. Jones, Special Agent, DSS
                                                                                                Printed name and title


Sworn to before me and signed in my presence.


Date:     |
                                                                                                              /s/
City and state: Alexandria, VA
                                                                                                    Ivan D. Davis
                                                                                        United States Magistrate Judge
   Case 1:18-sw-00659-IDD Document 1 Filed 11/01/18 Page 2 of 15 PageID# 2



                                      ATTACHMENT A



The property to be searched are two cell phones and the SIM cards located within each,

collectively,"the Devices":


           a. An Apple iPhone 68, Model A1633,FCC ID BCG-E2946A bearing a sticker

              barcode with the number 027411, hereinafter Device 1. The phone's serial

              number is not available without accessing the phone. The SIM card in the phone

              bears the following markings: 8926104261 Telma M 4G 601369250. The

              protective case ofthe phone bears a sticker with the number 034 49 352 10. The

              Device is currently secured at die DSS Office of Special Investigations, 1800 N.

              Kent Street, Arlington, Virginia.


           b. An Apple iPhone 7, Model A1660,FCC ID BCG-E3085A,hereinafter Device 2.

              The phone's serial number is not available without accessing the phone. The SIM

              card in the phone bears the following markings: 8926104261 Telma M 4G

              601369235. The Device is currently secured at the DSS Office of Special

              Investigations, 1800 N. Kent Street, Arlington, Virginia.


This warrant authorizes the forensic examination ofthe Devices for the purpose ofidentifying

the electronically stored information described in Attachment B.
   Case 1:18-sw-00659-IDD Document 1 Filed 11/01/18 Page 3 of 15 PageID# 3




                                      ATTACHMENT B



       All records on the Devices described in Attachment A that relate to the victim, Kevin

Webb's activities, whereabouts, and communications preceding his death, including:


           a. Any Device application that facilitates communication, particularly translated

              communication;


           b. any archived information related to Mr. Webb's location as recorded by the

              Devices' GPS;


          c. any information,such as contact information, demonstrating the nature ofthe

              relationship between Mr. Webb and the subject ofinvestigation;


          d. any Device media which, with time-stamps, correlate Mr. Webb's location and

              activities in the hours preceding his death; and


          e. evidence of user attribution showing who used or owned the Devices at the time

              the things described in this warrant were created, edited, or deleted, such as logs,

              phonebooks, saved usemames and passwords, documents, and browsing history.


       As used above,the terms "records" and "information" include all ofthe foregoing items

ofevidence in whatever form and by whatever means they may have been created or stored,

including any form ofcomputer or electronic storage(such as flash memory or other media that

can store data) and any photographic form.
   Case 1:18-sw-00659-IDD Document 1 Filed 11/01/18 Page 4 of 15 PageID# 4


                                                                            p      II     L      i     [rj\
                        IN THE UNITED STATES DISTRICT COURT
                                                                            h
                                                                                   NOV        0 2018
                        FOR THE EASTERN DISTRICT OF VIRGINIA                                           yj
                                    ALEXANDRIA DIVISON                       CLERK, U.S. DISTRICT COURT
                                                                                ALEXANDRIA. VIRGINIA


IN THE MATTER OF THE SEARCH OF
TWO CELL PHONES AND SM CARDS
CURRENTLY LOCATED AT 1800 N. KENT                 Case. No. l:18-sw-659
STREET,ARLINGTON,VIRGINIA



                              AFFIDAVIT IN SUPPORT OF AN
                           APPLICATION UNDER RULE 41 FOR
                           AWARRANT TO SEARCH AND SEIZE



       I, Kenneth K. Jones, being first duly sworn, hereby depose and state as follows:


                     INTRODUCTION AND AGENT BACKGROUND



       1.      I make this affidavit in support ofan application under Rule 41 ofthe Federal

Rules of Criminal Procedure for a search warrant authorizing the examination ofproperty—^two

Apple iPhones and the SIM cards contained therein —^which are currently in law enforcement

possession, and the extraction from that property of electronically stored information described

in Attachment B.



       2.      I am a Special Agent with the Diplomatic Security Service(DSS)and have been

since 2007. I hold an M.S. in forensic science, with an emphasis in computer forensics, fi:om the

Marshall University Forensic Science Center. I am a graduate ofthe Federal Law Enforcement

Training Center's Criminal Investigator Training Program.


       3.      I am currently assigned to the Office of Special Investigations, where my

responsibilities include investigating certain violent crimes occurring overseas, including murder

of U.S. embassy personnel abroad.
   Case 1:18-sw-00659-IDD Document 1 Filed 11/01/18 Page 5 of 15 PageID# 5



       4.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.


                IDENTIFICATION OF THE DEVICES TO BE EXAMINED



       5.      The property to be searched are two wireless phones and the subscriber identity

module(SM)cards located within each, hereafter collectively,"the Devices":


            a. An Apple iPhone 6S, Model A1633, bearing a sticker barcode with the number

               027411, hereinafter "Device 1." The phone's serial number is not available

               without accessing the phone. The SIM card in the phone bears the following

               markings: 8926104261 Telma M 4G 601369250. The protective case ofthe phone

               bears a sticker with the number 034 49 352 10. The Device is currently secured at

               the DSS Office of Special Investigations, 1800 N. Kent Street, Arlington,

               Virginia.


            b. An Apple iPhone 7, Model A1660, hereinafter "Device 2." The phone's serial

               number is not available without accessing the phone. The SIM card in the phone

               bears the following markings: 8926104261 Tehna M 4G 601369235. The Device

               is currently secured at the DSS Office of Special Investigations, 1800 N. Kent

               Street, Arlington, Virginia.


       6.      The applied-for warrant would authorize the forensic examination ofthe Devices

for the purpose ofidentifying electronically stored data particularly described in Attachment B.
   Case 1:18-sw-00659-IDD Document 1 Filed 11/01/18 Page 6 of 15 PageID# 6




                                   PERTINENT STATUTES



Title 18, United States Code, Section 1111 (Murder)provides:


       (a) Murder is the unlawful killing of a human being with malice aforethought. Every
       murder perpetrated by poison, lying in wait, or any other kind of willful, deliberate,
       malicious, and premeditated killing; or committed in the perpetration of, or attempt to
       perpetrate, any arson, escape, murder,kidnapping, treason, espionage, sabotage,
       aggravated sexual abuse or sexual abuse, child abuse, burglary, or robbery; or perpetrated
       as part of a pattern or practice ofassault or torture against a child or children; or
       perpetrated from a premeditated design unlawfully and maliciously to effect the death of
       any human being other than him who is killed, is murder in the first degree.

       Any other murder is murder in the second degree.

       (b)Within the special maritime and territorial jurisdiction ofthe United States,

       Whoever is guilty of murder in the first degree shall be punished by death or by
       imprisonment for life;

       Whoever is guilty of murder in the second degree, shall be imprisoned for any term of
       years or for life.

Title 18, United States Code, Section 7(9)(B) provides that, with respect to offenses committed

by or against a national ofthe United States, the "special maritime and territorial jurisdiction of

the United States" includes residences in foreign States and the land appurtenant or ancillary

thereto, irrespective of ownership, used for purposes of United States diplomatic, consular,

military, or other United States Government missions or entities in foreign states, or used by

United States personnel assigned to those missions or entities.


                                      PROBABLE CAUSE



       7.      On September 22,2018, Kevin L. Webb,an American diplomat serving at the

American Embassy in Antananarivo, Madagascar, was found dead in his Madagascar apartment

by members ofthe U.S. State Department's Regional Security Office(RSO).
    Case 1:18-sw-00659-IDD Document 1 Filed 11/01/18 Page 7 of 15 PageID# 7



       8.      Malagasy authorities detained a suspect, Davidasoa RANDRIANOTAHIANA.

 According to a guard at Mr. Webb's apartment, and RANDRIANOTAHIANA's statements to

local authorities, RANDRIANOTAHIANA was a guest of Mr. Webb's the evening of September

21, 2018. RANDRIANOTAHIANA was seen leaving Mr. Webb's home early on September 22,

2018. He was encoimtered by security officials, who noticed blood on his clothing.

RANDRIANOTAHIANA told security officials that he and Mr. Webb had fought. Medical

personnel and Embassy personnel entered Mr. Webb's home and found him deceased.


       9.     Embassy personnel found the devices in a fanny pack strapped around Mr.

Webb's waist. The Devices and other valuables were removed from the fanny pack by RSO

personnel for safe-keeping before Mr. Webb's body was transported to the local morgue xmtil

arrangements were made for him to be transported to the United States.^

       10.    Agents fi*om DSS Office of Special Investigation, including your Affiant, were

dispatched from the U.S. to Madagascar to investigate Mr. Webb's death. The RSO turned over

the devices to DSS agents while they were in Madagascar, and the DSS agents brought the

Devices back with them to the United States on September 29,2018,and secured them as

evidence. The contents ofthe Devices have thus far not been searched or reviewed.




'Subsequent to the removal of Mr. Webb's body from his home,a search warrant was executed
at his apartment in Madagascar. The search warrant was authorized by a Magistrate Judge sitting
in Washington, D.C., pursuant to Fed. R. Crim. P. 41(b)(5)(B)&(C), authorizing search warrants
for U.S. diplomatic or consular premises (regardless of who owns them)or for residence and
land leased by the U.S. and used by U.S. personnel assigned to a U.S. diplomatic or consular
mission abroad. The Devices were no longer in Mr. Webb's apartment at the time ofthe
execution ofthe search warrant.
   Case 1:18-sw-00659-IDD Document 1 Filed 11/01/18 Page 8 of 15 PageID# 8




       11.      DSS learned through interviews with witnesses in Madagascar that Mr. Webb

may have used a real-time translation application on one ofthe phones to facilitate

communication between himself and RANDRIANOTAHIANA the evening of September 21,

2018. DSS believes this application may have retained logs ofthis communication, and that

such logs would shed light onto the nature ofthe interaction between Mr. Webb and the subject,

perhaps including any motive the subject may have had for killing Mr. Webb. Further, your

Affiant is aware that iPhones and SIM cards can contain GPS information, contacts, photos, files,

and other items which may help determine Mr. Webb's activities and interactions the evening of

his death.



       12.      DSS believes that Device 1 is a work phone, owned by the U.S. Department of

State, and Device 2 is a personal phone.


       13.      The Devices are currently in storage at the DSS Office of Special Investigations

in Arlington, Virginia. In my training and experience, I know that the cell phones and SIM cards

have been stored in a manner in which its contents are, to the extent material to this

investigation, in substantially the same state as they were when the Devices first came into the

possession ofDSS.


                                     TECHNICAL TERMS



       14.      Based on my training and experience,I use the following technical terms to

convey the following meanings:


             a. Wireless telephone: A wireless telephone(or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data communication
Case 1:18-sw-00659-IDD Document 1 Filed 11/01/18 Page 9 of 15 PageID# 9



         through radio signals. These telephones send signals through networks of

        transmitter/receivers, enabling communication with other wireless telephones or

        traditional "land line" telephones. A wireless telephone usually contains a "call

        log," which records the telephone number, date, and time ofcalls made to and

        from the phone. In addition to enabling voice communications, wireless

        telephones offer a broad range of capabilities. These capabilities include: storing

        names and phone numbers in electronic "address books;" sending, receiving, and

        storing text messages and e-mail; taking, sending, receiving, and storing still

        photographs and moving video; storing and playing back audio files; storing

        dates, appointments, and other information on personal calendars; and accessing

        and downloading information from the Intemet. Wireless telephones may also

        include global positioning system("GPS")technology for determining the

        location ofthe device.



     b. Digital camera: A digital camera is a camera that records pictures as digital

        picture files, rather than by using photographic film. Digital cameras use a

        variety offixed and removable storage media to store their recorded images.

        Images can usually be retrieved by connecting the camera to a computer or by

        connecting the removable storage medium to a separate reader. Removable

        storage media include various types of flash memory cards or miniature hard

        drives. Most digital cameras also include a screen for viewing the stored images.

        This storage media can contain any digital data, including data imrelated to

        photographs or videos.


                                         6
Case 1:18-sw-00659-IDD Document 1 Filed 11/01/18 Page 10 of 15 PageID# 10



       c. GPS: A GPS navigation device uses the Global Positioning System to display its

          current location. It often contains records the locations where it has been. Some

          GPS navigation devices can give a user driving or walking directions to another

          location. These devices can contain records ofthe addresses or locations involved

          in such navigation. The Global Positioning System (generally abbreviated

          "GPS")consists of24 NAVSTAR satellites orbiting the Earth. Each satellite

          contains an extremely accurate clock. Each satellite repeatedly transmits by radio

          a mathematical representation ofthe current time, combined with a special

          sequence of numbers. These signals are sent by radio, using specifications that

          are publicly available. A GPS antenna on Earth can receive those signals. When

          a GPS antenna receives signals from at least four satellites, a computer connected

          to that antenna can mathematically calculate the antenna's latitude, longitude, and

          sometimes altitude with a high level of precision.


      d. PDA: A personal digital assistant, or PDA,is a handheld electronic device used

          for storing data(such as names, addresses, appointments or notes) and utilizing

          computer programs. Some PDAs also function as wireless communication

          devices and are used to access the Internet and send and receive e-mail. PDAs


          usually include a memory card or other removable storage media for storing data

          and a keyboard and/or touch screen for entering data. Removable storage media

          include various types offlash memory cards or miniature hard drives. This

          removable storage media can store any digital data. Most PDAs run computer

          software, giving them many ofthe same capabilities as personal computers. For

          example,PDA users can work with word-processing documents, spreadsheets,
                                           7
  Case 1:18-sw-00659-IDD Document 1 Filed 11/01/18 Page 11 of 15 PageID# 11



                 and presentations. PDAs may also include global positioning system("GPS")

                 technology for determining the location ofthe device.


        15.      Based on my training, experience, and research, I know that the Devices have

capabilities that allow them to serve as a wireless telephone, digital camera, GPS navigation

device and PDA.In my training and experience, examining data stored on devices ofthis type

can uncover, among other things, evidence that reveals or suggests who possessed or used the

device, their location, and their time-correlated activities.


                    ELECTRONIC STORAGE AND FORENSIC ANALYSIS



        16.      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods oftime. This information can sometimes be recovered

with forensics tools.



       17.       Forensic evidence. There is probable cause to believe that this forensic electronic

evidence might be on the Devices because:


              a. Forensic evidence on a device can also indicate who has used or controlled the

                 device. This "user attribution" evidence is analogous to the search for "indicia of

                 occupancy" while executing a search warrant at a residence.


              b. A person with appropriate familiarity with how an electronic device works may,

                 after examining this forensic evidence in its proper context, be able to draw

                 conclusions about how electronic devices were used,the purpose oftheir use, who

                 used them, and when.
  Case 1:18-sw-00659-IDD Document 1 Filed 11/01/18 Page 12 of 15 PageID# 12



             c. The process ofidentifjdng the exact electronically stored information on storage

                media that are necessary to draw an accurate conclusion is a dynamic process.

                Electronic evidence is not always data that can be merely reviewed by a review

                team and passed along to investigators. Whether data stored on a computer is

                evidence may depend on other information stored on the computer and the

                application ofknowledge about how a computer behaves. Therefore, contextual

                information necessary to understand other evidence also falls within the scope of

                the warrant.



             d. Further, in finding evidence ofhow the devices were used,the purpose ofthe use,

                who used them, and when,sometimes it is necessary to establish that a particular

                thing is not present on the storage media.


       18.      Nature ofexamination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination ofthe Devices

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans ofthe entire media,that might expose many

parts ofthe device to human inspection in order to determine whether it is evidence described by

the warrant.



       19.      Manner ofexecution. Because this warrant seeks only permission to examine

devices already in law enforcement's possession, the execution ofthis warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution ofthe warrant at any time in the day or night.
  Case 1:18-sw-00659-IDD Document 1 Filed 11/01/18 Page 13 of 15 PageID# 13



                                       CONCLUSION



       20.    I submit that this affidavit supports probable cause for a search warrant

authorizing the examination ofthe devices described in Attachment A to seek the items

described in Attachment B.




                                                 Respectfiilly submitted,


                                                    XT
                                                 Kenneth K. Jones
                                                 Special Agent
                                                 Diplomatic Security Service
                                                 Office of Special Investigations

       Subscribed and sworn to before me
       On November 1, 2018:


                             Isl
                     Ivan D. Davis
             United States Magistrate Judge




                                               10
  Case 1:18-sw-00659-IDD Document 1 Filed 11/01/18 Page 14 of 15 PageID# 14



                                       ATTACHMENT A



 The property to be searched are two cell phones and the SIM cards located within each,
 collectively, *the Devices":


            a. An Apple iPhone 6S, Model A1633,FCC ID BCG-E2946A bearing a sticker

               barcode with the number 027411, hereinafter Device 1. The phone's serial

               number is not available without accessing the phone. The SIM card in the phone
               bears the following markings: 8926104261 Telma M 4G 601369250. The

               protective case ofthe phone bears a sticker with the number 034 49 352 10. The

               Device is currently secured at the DSS Office ofSpecial Investigations, 1800 N.

               Kent Street, Arlington, Virginia.


           b. An Apple iPhone 7, Model A1660,FCC ID BCG-E3085A,hereinafter Device 2.

               The phone's serial number is not available without accessing thejphone. The SIM

               card in the phone bears the following markings: 8926104261 Telma M 4G

               601369235. The Device is currently secured at the DSS Office of Special

              Investigations, 1800 N. Kent Street, Arlington, Virginia.

This warrant authorizes the forensic examination ofthe Devices for the purpose ofidentifying
the electronically stored information described in Attachment B.
   Case 1:18-sw-00659-IDD Document 1 Filed 11/01/18 Page 15 of 15 PageID# 15



                                        ATTACHMENT B



         All records on the Devices described in Attachment A that relate to the victim, Kevin
 Webb's activities, whereabouts, and communications preceding his death,including:

            a. Any Device application that facilitates communication, particularly translated
                communication;


            b. any archived information related to Mr, Webb's location as recorded by the
               Devices' GPS;


           c. any information, such as contact information, demonstrating the nature ofthe

               relationship between Mr. Webb and the subject ofinvestigation;

           d. any Device media which, with time-stamps, correlate Mr. Webb's location and

               activities in the hours preceding his death; and


           e. evidence of user attribution showing who used or owned the Devices at the time

               the things described in this warrant were created, edited, or deleted, such as logs,
               phonebooks, saved usemames and passwords, documents, and browsing history.

       As used above,the terms "records" and "information" include all ofthe foregoing items
ofevidence in whatever form and by whatever means they may have been created or stored,
including any form ofcomputer or electronic storage (such as flash memory or other media that
can store data) and any photographic form.
